Opinion by
Mb. Justice Green,
The learned court below was clearly right in awarding the writ of peremptory mandamus in this case. The Act of March 11, 1837, P. L. 45, which established the directors of the poor of 'the county of Northampton, erected them into “ one body politic corporate in law to all intents and purposes, relative to the poor of the county of Northampton.” _ They were clothed with the right of perpetual succession, to sue and be sued, plead and be impleaded, to take and hold lands and tenements and to erect suitable buildings for the reception, use and accommodation of the poor of the county, and “to provide all things necessary for the lodging, maintenance and employment of said poor,” and to appoint a treasurer, steward, matron and physician and all other necessary attendants that may be necessary “ for the said poor respectively.” Other powers and duties were conferred and imposed upon them essential to the proper discharge of their official functions. By the fifth section of the act it was provided as follows : “ It shall be the duty of the said directors, on or before the first day of November in each and every year, to furnish the commissioners of said county with an estimate of the probable expense of the poor and poorhouse for one year, and it shall be the duty of the said commissioners to assess and cause to be collected the amount of said estimate which shall be paid to said directors by the county treasurer on warrants drawn in their favor by the county commissioners as the same may be found necessary.”
It is very apparent that the entire business of caring and providing for the poor of the county was devolved by the act upon the directors of the poor, and it follows hence that they, and they alone, wore required by the positive terms of the law, as well as by the plain necessities of the case, to fix and determine the annual amount that would be required for the support and maintenance of the poor. It would be impossible for the commissioners of the county to discharge this duty, for the simple *202reason that they do not possess any powers or qualifications necessary for that purpose, and the argument that they should be the judges of the necessity for the issuing of the warrants for the payment of the moneys required by the directors of the poor is entirely untenable. It has no foundation upon which to rest. Moreover, the plain meaning of the act is that the directors must determine the amount of the annual requirement and furnish it to the commissioners. It is equally clear that the act, thereupon, requires the commissioners to assess and collect the amount and pay it to the directors by means of warrants drawn on the county treasurer for that purpose. No discretion whatever is conferred upon the commissioners to review the action of the directors. Their duty is simply ministerial, and in no sense judicial. They must collect the money by assessment and taxation as part of the county levy, and when collected they have no right in it or control over it. The argument that the directors might arbitrarily demand excessive sums and therefore abuse their powers is without merit. They have no right under the law to exact any sums more than are necessary for the purpose indicated, and would be at once responsible for an abuse of their powers if they attempted to do so. Extended argument is unnecessary as the question at issue is very plain. In construing a similar act for the county of Berks, in the case of Township of Cumru v. Directors of the Poor for the County of Berks, 112 Pa. 264, we said, Gordon, J., “It certainly does not matter that the money used for the purchase of the land and the erection of the buildings was raised by assessment made by the county commissioners, for the money thus raised was intended for the use of the Opoor district, and the municipality known as Berks county has no interest in or control over it. That the taxes were to be assessed and collected by the county officers did not make the money thus raised anj'- more the property of the county than does the assessment and collection of state taxes, by the same instrumentality, invest the county with the right thereto. In the one case these officers are trustees for the poor district, and in the other for the state.”
We see no error in?the ruling of the learned court below and therefore sustain the decree.
Judgment affirmed and appeal dismissed at the cost of the appellants.